{¶ 31} I concur with the majority's disposition of the first, third, and fourth assignments of error. However, I respectfully disagree with the majority's disposition of the second assignment of error.
 {¶ 32} On the second assignment of error, I would find from the comments of counsel that the statements given were to be considered exclusively for the purposes of plea discussions and were "not to be used for any other purpose." (Jan. 2, 1991 Proffer Statement, pp. 1, 24). We all understand that criminal statutes are to be interpreted strictly against the State and liberally in favor of the defendant. See R.C. 2901.04(A). If there are to be meaningful negotiations between the prosecution and defense in criminal cases, the prosecution's comments as to the purpose and use of statements of defendants should also be strictly construed against the State. I would sustain the second assignment of error and direct the trial court to redact the subject statements from the presentence report. *Page 1